Citation Nr: 1329529	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  09-27 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
a right leg disorder.

2.  Entitlement to service connection for a right leg 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Counsel




INTRODUCTION

The Veteran had active service from May 1968 to May 1971. 

This matter initially arose before the Board of Veterans' 
Appeals (Board) on appeal of a January 2009 rating decision 
by the RO. 

The Veteran was scheduled to appear for a hearing with a 
Veterans Law Judge (VLJ) in September 2010.  He failed to 
report for this hearing.  The Veteran has provided no 
explanation for his failure to report and has not since 
requested that the hearing be rescheduled.  His hearing 
request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 
20.702(d); 20.704(d) (2012).

One issue previously on appeal, service connection for a 
back disorder, was granted by the RO in a March 2010 rating 
decision.  The Veteran has not disagreed with that decision 
or the assigned effective date.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection).  
Accordingly, the issue is no longer in appellate status. 

As will be discussed, the Board finds that new and material 
evidence to reopen the previously denied claim for service 
connection for a right leg disorder has been received.  The 
reopened claim of service connection is being remanded to 
the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed April 2008 rating decision, the RO 
continued the denial of service connection for a right leg 
disorder; the Veteran was notified of this action and 
apprised of his appellate rights, but did not file a timely 
appeal.   

2.  The evidence associated with the claims folder since the 
April 2008 rating decision, when considered in conjunction 
with the record as a whole, raises a reasonable possibility 
of substantiating the Veteran's claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for a right leg disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

As the Board's determination represents a grant of the 
petition to reopen, a discussion of VCAA is not required at 
this time.  In view of the outcome, any deficiencies in such 
notice or assistance have not prejudiced the Veteran.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2012); Mayfield v. Nicholson, 19 Veteran. App. 103, 
(2005), rev'd on other grounds Mayfield v. Nicholson, 444 
F.3d. 1328 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. Law and Regulations

In general, RO rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2012).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2012).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2012).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2012).

In order to establish service connection for the claimed 
disorder, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  

The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

III. Analysis 

The Veteran was originally denied service connection for a 
right leg disorder in an October 2004 rating decision.  He 
was notified of this decision and of his appeal rights, but 
did not initiate an appeal of that denial.  Further, no new 
and material evidence was received within one year of this 
decision.

Thereafter, in October 2007, the Veteran attempted to reopen 
his previously denied claim. That issue was denied in an 
April 2008 rating decision.  

The Veteran was notified of this decision and of his appeal 
rights in an April 17, 2008 letter, but did not initiate 
disagreement with this decision within one year.  Moreover, 
no new and material evidence was associated with the claims 
file within one year of the RO's decision.

When the Veteran's claim of service connection for a right 
leg disorder was denied in April 2008, the record contained 
the Veteran's service treatment records, VA treatment 
records, excerpts of his service personnel records and his 
lay statements.  

Based on this evidence, the RO denied the Veteran's claim 
because "there ha[d] been no evidence submitted that 
show[ed] treatment or a diagnosis of a right leg condition" 
and "there ha[d] been no ... evidence submitted that would 
indicate a link between [an] in-service event and a right 
leg disability." 

As explained, the Veteran's claim of service connection may 
only be reopened if new and material evidence is received.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2012); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received evidence 
(i.e., since April 2008) raises a reasonable possibility of 
substantiating the Veteran's claim.

The evidence associated with the Veteran's claims folder 
since the April 2008 rating decision includes VA treatment 
records, VA examination reports, the Veteran's complete 
service personnel file and his lay statements. 

As an initial matter, the Board notes that the Veteran's 
recently received service personnel records are not relevant 
to his claim because they do not establish the existence of 
a current disability, describe an in-service injury, or 
suggest that any diagnosed disability is related to the 
Veteran's active duty service.  As a result, the Board 
concludes that reconsideration is not warranted. See 38 
C.F.R. § 3.156(c).

The Board notes, however, that the VA treatment records 
associated with the Veteran's claims file include a "problem 
list" which describes shrapnel wounds of the leg from 
Vietnam.  See an October 2008 treatment record.  

This evidence is "new" in that it was not of record at the 
time of the April 2008 denial.  The evidence is also 
"material" because it relates to an unestablished fact 
necessary to substantiate the claim, namely, that the 
Veteran's has a current disability.  

The Veteran's claim was previously denied, in part, because 
there was no evidence of a current disability.  As noted, 
there is now evidence that indicates that the Veteran has 
been diagnosed with residuals of a shrapnel injury to the 
right leg.  

Obviously, this evidence is new in that it was not 
previously of record.  Moreover, this evidence relates to an 
unestablished fact necessary to substantiate his claim.  

For these reasons, the Board finds that the evidence 
received since April 2008 is sufficient to reopen the 
Veteran's claim of service connection for a right leg 
disorder, as it is new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a).  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a right leg disorder, the 
appeal to this extent is allowed, subject further to action 
as discussed hereinbelow.


REMAND

As discussed, the claim of service connection for a right 
leg disorder is reopened based on the receipt of new and 
material evidence.  However, before addressing the merits of 
the claim, the Board finds that additional development is 
required.

The Veteran has reported that in November 1969, while 
stationed with the 5th artillery battalion, he was injured 
when a rocket exploded while he was part of a convoy.  See a 
February 2010 VA examination report.  He further indicated 
that he "spent two weeks in a field hospital tent" following 
this injury.  See an October 2007 statement.  

An attempt should be made to obtain morning reports of the 
5th Artillery Battalion for November 1969.  An attempt should 
also be made to obtain any in-service hospitalization 
treatment records that may be available following the 
Veteran's injury. 

As noted, the Veteran alleges that he has a right leg 
disability as a result of in-service shrapnel wounds.  His 
VA treatment records now list "shrapnel wounds" on his 
"problem list."  

Under these circumstances, the Board concludes that the 
Veteran should be afforded a VA examination to determine the 
nature and likely etiology of the claimed right leg 
disorder.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006).  

The record also indicates that the Veteran has been 
receiving ongoing VA treatment.  On remand, copies of the 
Veteran's treatment records should be obtained and 
associated with his claims folder. 38 U.S.C.A. § 5103A(c) 
(West 2002). See also Bell v. Derwinski, 2 Vet.App. 611 
(1992) (VA medical records are in constructive possession of 
the agency and must be obtained if pertinent).

Accordingly, the reopened claim is REMANDED for the 
following action:

1. The RO must assure that all notice 
and development required by VCAA has 
been accomplished, to include providing 
the Veteran with a VCAA notice letter 
which informs him of what the evidence 
must show to establish service 
connection for a right leg disorder. 
This letter must also inform the Veteran 
of his, and VA's respective duties for 
obtaining evidence.

2. The RO should take appropriate steps 
to contact the Veteran and ask him to 
identify the names and addresses of all 
VA and non-VA health care providers who 
have treated him for his right leg 
disorder since service.  After procuring 
authorization from the Veteran for 
release of all identified records, as 
appropriate, the RO should obtain copies 
of all such records from any identified 
treatment source. 

The RO should also obtain any ongoing 
treatment records from the VAMC. 

3. The RO should take all indicated 
action to contact the National Personnel 
Records Center (NPRC), and/or any other 
appropriate repository of records, and 
attempt to obtain morning/sick reports 
showing that the Veteran was injured in 
a rocket attack while assigned to the 5th 
Artillery Battalion while stationed in 
Vietnam in November 1969.  The RO should 
also request that the NPRC and/or any 
other appropriate repository of records 
attempt to obtain copies of any 
hospitalization or treatment records 
from November 2, 1969 to November 16, 
1969. 

The RO should provide as much detail as 
possible to aid in any search for 
records, including that the Veteran was 
assigned to the 5th Artillery Battalion 
at the time of his injury and that he 
was hospitalized in a field hospital in 
the Republic of Vietnam. All efforts to 
obtain such records should be documented 
in the claims file.

4. The RO then should have the Veteran 
scheduled for a VA examination to 
determine the nature and likely etiology 
of the claimed right leg disorder.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including his service treatment records, 
post-service medical records, and lay 
statements. 

The examiner should identify all current 
right leg disability.  For each 
diagnosis, the examiner should opine 
whether it is at least as likely as not 
that the current disability is due to an 
injury or other event or incident of his 
period of active service.  In so doing, 
he or she should specifically address 
whether the disability is related to the 
Veteran's claimed in-service shrapnel 
injury.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
certain conclusion is so evenly divided 
that it is as medically sound to find in 
favor of such a conclusion as it is to 
find against it.)

A complete rationale should accompany 
any opinion provided. The examiner is 
advised that the Veteran is competent to 
report symptoms, treatment, and 
injuries, and that her reports must be 
taken into account in formulating the 
requested opinion.

5. After completing all indicated 
development, the RO should readjudicate 
the claim remaining on appeal in light 
of all the evidence of record. If any 
benefit sought on appeal remains denied, 
the Veteran and his representative 
should be furnished a fully responsive 
Supplemental Statement of the Case 
(SSOC) and afforded a reasonable 
opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


